DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received on 07/14/2022 has been reviewed and considered with the following results: 
As to the rejections to Claims 29-33, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph.  Applicant’s amendment has overcome the rejections, as such; the rejections have been withdrawn.

REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a delay circuit and an associated method thereof, as recited in the base Claims 1 and 25, comprising a very specific structural limitations such as a capacitor and transistor subassembly coupled to an input of the delay circuit; a first buffer coupled between the capacitor and transistor subassembly and an output of the delay circuit; and specifically the limitations directed to a second buffer coupled to the output of the delay circuit; and a latch coupled to the capacitor and transistor subassembly, wherein the latch is to receive an output of the second buffer as a trigger for the latch, wherein the latch is to control conduction of the capacitor and transistor subassembly, and wherein the capacitor and transistor subassembly is to apply a delay to a signal applied to the input of the delay circuit when the capacitor and transistor subassembly is conducting. 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a delay circuit, as recited in the base Claim 13, comprising a very specific structural limitations such as a capacitor and transistor subassembly to receive a first signal at a first node of a delay circuit, and apply a delay to the first signal when the capacitor and transistor subassembly is conducting; a first buffer to buffer the first signal, and output a second signal to a second node of the delay circuit; a second buffer to buffer the second signal, and output a third signal; and a latch to receive the third signal as a trigger input, and generate a fourth signal that controls conduction of the capacitor and transistor subassembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        August 3, 2022